DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 10 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 – 9 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dimino et al. (US 2011/0257934 A1; hereinafter Dimino).
Regarding Claim 1, Dimino discloses a device (Fig. 1, item 2) for condition monitoring and protection of a rotating electrical machine (Fig. 2, item 4) based on measurements of current signal obtained with a current sensor (Fig. 1, item 10) measuring the current flowing in an electrical line powering the rotating electrical machine (Fig. 2, item 4), wherein the device is configured to operate a switch (FIG. 1, ESCPMA) to electrically disconnect the rotating electrical machine from the electrical line based on processing of the measured current (Fig. 1 and para [0041]; a base three-phase electrical switching, control, protection or monitoring apparatus (ESCPMA), such as electrical switching apparatus 8 operatively associated with the rotating electrical apparatus 4, structured to interrupt the power circuit), the device (Fig. 1, item 2) comprising: 

    PNG
    media_image1.png
    289
    463
    media_image1.png
    Greyscale

an input interface (Fig. 1, item 6) configured to receive current signal from the current sensor (Fig. 1, item 10);
a processing unit (Fig. 1, item 16) configured to: 
a) extract a frequency band content containing information representative of condition of rotor bar from the measured current signal (Fig. 1 and para [0042]; example data to the wellness circuit 6 (from the example electrical switching apparatus 8) includes three-phase RMS voltage, three-phase RMS current, percent load, frequency, motor name plate data, and user configuration data (e.g., fault thresholds); the wellness circuit 6 has direct access to the notch current signal 12 for current signature analysis);
b) compare the extracted frequency band content with a threshold value for identifying a condition of rotor bars in the rotating electrical machine, wherein the condition of the rotor bars include identifying damage associated with the rotor bar (Fig. 1 and para [0047]; interface 14 can be structured to provide to the processor 16 of the wellness circuit 6 a number of motor name plate data (e.g., without limitation, rated voltage; full load amperes; rated efficiency; rated speed; rated power factor provided by the motor manufacturer), per phase current, per phase voltage, percent load (e.g., without limitation, measured by the electrical switching, control, protection or monitoring apparatus 8 in percent of full load kilowatts), Ids and Idq (e.g., estimated current dqs vectors), Vds and Vdq (e.g., estimated voltage dqs vectors), frequency, and user fault settings (e.g., without limitation, threshold or other parameters that the user can modify to change the sensitivity of wellness fault detection);
c) provide one or more status signals based on the identified condition of the rotor bars; and an output interface to provide a trip signal to the switch based on at least one status signal from the one or more status signals, for electrically disconnecting the rotating electrical machine and protecting the rotating electrical machine based on the identified condition (Fig. 1 and para [0048]; processor 16 of the wellness circuit 6 can include an output 20 structured to provide a number of alarms or warnings; compressed spectrum (e.g., without limitation, various wellness algorithms are based on frequency spectrum analysis; a representation of a frequency spectrum can be suitable displayed at a user display; preferably, the amount of data is limited), frequency, and notch status (e.g., without limitation, feedback to the electrical switching, control, protection or monitoring apparatus 8 to indicate that the wellness circuit 6 is properly collecting the desired data).
Regarding Claim 2, Dimino discloses the device as claimed in claim 1, wherein the processing unit identifies the condition of the rotor bars including fault conditions for protecting the rotating electrical machine, wherein the fault conditions comprise at least one of rotor bar fault, overcurrent fault and thermal overload fault (para 0063 and 0064]; the base motor protection unit power monitoring function can provide the following measured/estimated data: per phase RMS voltages and currents; Idqs, Vdqs (vector quantities); power monitoring (e.g., watts, vars, VA, power factor); frequency; thermal capacity remaining; current and voltage unbalance; base motor protection unit motor protection function can include: thermal overload).
Regarding Claim 4, Dimino in view of Devaney the device as claimed in claim 3, wherein the processing unit uses four consecutive samples of the measured current signals along with outputs from the wavelet filters to provide a real time detection of damage by identifying one or more broken rotor bar conditions motor starting current transient is captured using a conventional circuit or power monitor (para [0030]; in the present invention, the current wave of a single phase is sampled at 512 points per cycle for 60 cycles).
Regarding Claim 5, Dimino discloses the device as claimed in claim 1, wherein the output interface is configured to provide the one or more status signals to a human machine interface (HMI) associated with the device for displaying the condition of the rotating electrical machine, and wherein the HMI is at least one of a local HMI comprised in the device or a remote monitoring station (Fig. 1 and para [0048]; processor 16 of the wellness circuit 6 can include an output 20 structured to provide a number of alarms or warnings (e.g., without limitation, detection of rotational faults, bearing faults, stator faults, rotor faults in the motor, faults in the load), cavitation data (e.g., without limitation, a cavitation fault index; a measurement of the severity of the fault condition), motor fault data (e.g., without limitation, a misalignment fault index; a measurement of the severity of the fault condition), bearing fault data (e.g., without limitation, bearing fault index; a measurement of the severity of the fault condition), compressed spectrum (e.g., without limitation, various wellness algorithms are based on frequency spectrum analysis; a representation of a frequency spectrum can be suitable displayed at a user display; preferably, the amount of data is limited), frequency, and notch status (e.g., without limitation, feedback to the electrical switching, control, protection or monitoring apparatus 8 to indicate that the wellness circuit 6 is properly collecting the desired data)).
Regarding Claim 6, Dimino discloses the device as claimed in claim 1, wherein the processing unit provides at least one of an alarm indication from the one or more status signals to indicate an onset of damage in the rotating electrical machine (Fig. 1 and para [0048]; processor 16 of the wellness circuit 6 can include an output 20 structured to provide a number of alarms or warnings (e.g., without limitation, detection of rotational faults, bearing faults, stator faults, rotor faults in the motor, faults in the load), cavitation data (e.g., without limitation, a cavitation fault index; a measurement of the severity of the fault condition), motor fault data (e.g., without limitation, a misalignment fault index; a measurement of the severity of the fault condition), bearing fault data (e.g., without limitation, bearing fault index; a measurement of the severity of the fault condition), compressed spectrum (e.g., without limitation, various wellness algorithms are based on frequency spectrum analysis; a representation of a frequency spectrum can be suitable displayed at a user display; preferably, the amount of data is limited), frequency, and notch status (e.g., without limitation, feedback to the electrical switching, control, protection or monitoring apparatus 8 to indicate that the wellness circuit 6 is properly collecting the desired data)).
Regarding Claim 7, Dimino discloses the device as claimed in claim 1, wherein at least one status signal from the one or more status signals provides a count of broken rotor bars and wherein the trip signal is generated based on comparison of the count of broken rotor bars with a predefined threshold value(Fig. 1 and para [0048]; processor 16 of the wellness circuit 6 can include an output 20 structured to provide a number of alarms or warnings (e.g., without limitation, detection of rotational faults, bearing faults, stator faults, rotor faults in the motor, faults in the load), cavitation data (e.g., without limitation, a cavitation fault index; a measurement of the severity of the fault condition), motor fault data (e.g., without limitation, a misalignment fault index; a measurement of the severity of the fault condition), bearing fault data (e.g., without limitation, bearing fault index; a measurement of the severity of the fault condition), compressed spectrum (e.g., without limitation, various wellness algorithms are based on frequency spectrum analysis; a representation of a frequency spectrum can be suitable displayed at a user display; preferably, the amount of data is limited), frequency, and notch status (e.g., without limitation, feedback to the electrical switching, control, protection or monitoring apparatus 8 to indicate that the wellness circuit 6 is properly collecting the desired data)).
Regarding Claim 8, Dimino discloses a method for monitoring a condition of a rotating electrical machine (Fig. 2, item 4) and protecting the rotating electrical machine (Fig. 2, item 4) using measurements of current signal obtained with a current sensor (Fig. 1, item 10) measuring the current flawing in an electrical machine (Fig. 2, item 4), the method comprising: 
receiving current signal (Fig. 1, in item 6) from the current sensor (Fig. 1, item 10); 
extracting a frequency band content containing information representative of condition of rotor bar from the measured current signal (Fig. 1 and para [0042]; example data to the wellness circuit 6 (from the example electrical switching apparatus 8) includes three-phase RMS voltage, three-phase RMS current, percent load, frequency, motor name plate data, and user configuration data (e.g., fault thresholds); the wellness circuit 6 has direct access to the notch current signal 12 for current signature analysis);
comparing the extracted frequency band content with a threshold value for identifying a condition of rotor bars in the rotating electrical machine, wherein the condition of the rotor bars include identifying damage associated with the rotor bar (Fig. 1 and para [0047]; interface 14 can be structured to provide to the processor 16 of the wellness circuit 6 a number of motor name plate data (e.g., without limitation, rated voltage; full load amperes; rated efficiency; rated speed; rated power factor provided by the motor manufacturer), per phase current, per phase voltage, percent load (e.g., without limitation, measured by the electrical switching, control, protection or monitoring apparatus 8 in percent of full load kilowatts), Ids and Idq (e.g., estimated current dqs vectors), Vds and Vdq (e.g., estimated voltage dqs vectors), frequency, and user fault settings (e.g., without limitation, threshold or other parameters that the user can modify to change the sensitivity of wellness fault detection);
providing one or more status signals based on the identified condition of the rotor bars; and generating a trip signal to operate a switch based on at least one status signal from the one or more status signals for electrically disconnecting the rotating electrical machine and protecting the rotating electrical machine (Fig. 1 and para [0048]; processor 16 of the wellness circuit 6 can include an output 20 structured to provide a number of alarms or warnings; compressed spectrum (e.g., without limitation, various wellness algorithms are based on frequency spectrum analysis; a representation of a frequency spectrum can be suitable displayed at a user display; preferably, the amount of data is limited), frequency, and notch status (e.g., without limitation, feedback to the electrical switching, control, protection or monitoring apparatus 8 to indicate that the wellness circuit 6 is properly collecting the desired data).
Regarding Claim 9, Dimino discloses the method as claimed in claim 8, wherein the step of providing the at least one status signal from the one or more status signals provides for a count of broken rotor bars and wherein the trip signal is generated based on comparison of the count of broken rotor bars with a predefined threshold value (Fig. 1 and para [0048]; processor 16 of the wellness circuit 6 can include an output 20 structured to provide a number of alarms or warnings (e.g., without limitation, detection of rotational faults, bearing faults, stator faults, rotor faults in the motor, faults in the load), cavitation data (e.g., without limitation, a cavitation fault index; a measurement of the severity of the fault condition), motor fault data (e.g., without limitation, a misalignment fault index; a measurement of the severity of the fault condition), bearing fault data (e.g., without limitation, bearing fault index; a measurement of the severity of the fault condition), compressed spectrum (e.g., without limitation, various wellness algorithms are based on frequency spectrum analysis; a representation of a frequency spectrum can be suitable displayed at a user display; preferably, the amount of data is limited), frequency, and notch status (e.g., without limitation, feedback to the electrical switching, control, protection or monitoring apparatus 8 to indicate that the wellness circuit 6 is properly collecting the desired data)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimino in view of Davaney et al. (US 2002/0186039 A1; hereinafter Devaney). Davaney is cited by the Applicant.
Regarding Claim 3, Dimino discloses the device as claimed in claim 1. But Dimino does not specifically teach wherein the processing unit extracts the frequency band content containing information representative of condition of rotor bar with wavelet filters.
However Devaney suggests wherein the processing unit extracts the frequency band content containing information representative of condition of rotor bar with wavelet filters (para [0028]; analysis is performed via the discrete wavelet transform).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dimino in view of Devaney because wavelet transform provides better performance in transient analysis (Devaney, para [0028]).
Regarding Claim 10, Dimino discloses the method as claimed in claim 8. But Dimino does not specifically teach wherein the step of extracting the frequency band content containing information representative of condition of rotor bar is performed using wavelet filters.
However Devaney suggests wherein the step of extracting the frequency band content containing information representative of condition of rotor bar is performed using wavelet filters (para [0028]; analysis is performed via the discrete wavelet transform).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dimino in view of Devaney because wavelet transform provides better performance in transient analysis (Devaney, para [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yazici et al. (US 5,726,905) suggests an adaptive, on line, statistical method for motor fault detection by passive motor current monitoring comprising the steps of: sensing a motor current signal during a learning stage; transforming the motor current signal into a time-frequency spectrum; dividing the time-frequency spectrum into a plurality of statistically homogeneous segments representative of good operating modes to characterize time variations of the frequency components in the time-frequency spectrum (see claim 1).
Lee et al. (US 9,869,721 B2) teaches a system for inspecting a condition of an alternator, comprising: a smart box configured to receive driving data of a vehicle from an electronic control unit (ECU) and determine the condition of the alternator based on the driving data of the vehicle; and a server configured to receive result data, from the smart box, depending on the condition of the alternator (see claim 1).
Zhou et al. (US 2009/0146599 A1) discloses a controller configured to detect indicia of incipient mechanical motor faults having a processor programmed to: receive a first set of real-time operating current data from a motor during operation (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	9/22/2022